                                                           Case 2:19-cv-00752-JAM-EFB Document 159 Filed 09/02/20 Page 1 of 1


                                                       1    DAVID R. DONADIO, ESQ., S.B. #154436
                                                            ddonadio@braytonlaw.com
                                                       2    BRAYTONPURCELL LLP
                                                            Attorneys at Law
                                                       3    222 Rush Landing Road
                                                            P.O. Box 6169
                                                       4    Novato, California 94948-6169
                                                            (415) 898-1555
                                                       5    415) 898-1247 (Facsimile)
                                                       6    Attorneys for Plaintiffs
                                                       7

                                                       8                                                      UNITED STATES DISTRICT COURT

                                                       9                                                     EASTERN DISTRICT OF CALIFORNIA

                                                      10

                                                      11    WILLIAM KUNTZ and                  )                            No. 2:19-cv-00752-JAM-KJN
                      NOVATO, CALIFORNIA 94948-6169
BRAYTONPURCELL LLP




                                                            MARY LOIS KUNTZ,                   )
                        222 RUSH LANDING ROAD




                                                      12                                       )                            ORDER GRANTING PARTIES’ DISMISSAL
                          ATTORNEYS AT LAW




                                                                        Plaintiffs,            )                            WITHOUT PREJUDICE OF DEFENDANT
                              (415) 898-1555
                              P O BOX 6169




                                                      13                                       )                            FOSTER WHEELER LLC (FKA FOSTER
                                                            vs.                                )                            WHEELER CORPORATION)
                                                      14                                       )                            ______________________________________
                                                            JOHN CRANE, INC., et al.,          )
                                                      15                                       )
                                                                        Defendants.            )
                                                      16    __________________________________ )

                                                      17

                                                      18                 PURSUANT TO STIPULATION, IT IS SO ORDERED. All claims against Defendant

                                                      19    Foster Wheeler LLC (FKA Foster Wheeler Corporation) are hereby dismissed without prejudice,

                                                      20    with a mutual waiver of costs, pursuant to Rule 41 of the Federal Rules of Civil Procedure.

                                                      21

                                                      22    Dated: September 1, 2020                                              /s/ John A. Mendez____________
                                                                                                                                  Honorable John Mendez
                                                      23                                                                          United States District Court Judge

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                            C:\Users\hvine\Desktop\19cv752.o.9120.docx.doc                 1
                                                            ORDER GRANTING PARTIES’ DISMISSAL WITHOUT PREJUDICE OF DEFENDANT FOSTER WHEELER LLC (FKA FOSTER
                                                            WHEELER CORPORATION)
